DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 01/03/2022 have been presented under AFCP 2.0 program for examination. In the amendments, claim 21 (similarly, claims 35) is amended to recite, "receive, in a doze state that transmitting and receiving the signal modulated by the first modulation method is off, ... wake-up from the doze state ... maintain a Wake-up radio (WUR) awake state being able to receive the signal, ... wherein the WUR awake state is maintained after the waking-up from the doze state" (Emphasis added.), the scope of which has been changed by the newly amended features. 
It is noted that the amended features of claims 21 and 35 at least in part are still disclosed in the prior art of record, as set forth below. Moreover, since the amended features of claims 21 and 35 would require further search and/or consideration because of the changed scope, the allowability of the amended claims cannot be determined without additional search and/or consideration. As such, the presented amendments do not place the claims into condition for allowance and the claims will NOT be entered.

With regard to the 103 rejections, Applicant’s arguments filed 01/03/2022 have been fully considered in view of the amendments but they are not persuasive for at least reasons as set forth below.

On pages 10-11 of Remarks, Applicant argued:
Neither Park nor IEEE discloses, teaches or suggests that "the processor is configured to: ... maintain a Wake-up radio (WUR) awake state being able to receive the signal modulated by the second modulation method equal to or later than a time point at which the wake-up packet is received until the wireless communication terminal completes a successful frame exchange with the base wireless communication terminal for the first time by using the first modulation method, wherein the WUR awake state is maintained after the waking-up from the doze state" "that transmitting and receiving the signal modulated by the first modulation method is of' as recited in claim 21. ... The Park's disclosure in paragraph [0049] that "the wake up circuitry wakes up the main radio at 630 or at some later time designated by the information in the payload", "STAI transmits a data packet a SIFS time after the CTS frame at 650", and "STA2 responds with an ACK frame upon receiving the data packet correctly at 660" is not a specific teaching or suggestion that that "the processor is configured to: ... maintain a Wake-up radio (WUR) awake state being able to receive the signal modulated by the second modulation method equal to or later than a time point at which the wake-up packet is received until the wireless communication terminal completes a successful frame exchange with the base wireless communication terminal for the first time by using the first modulation method, wherein the WUR awake state is maintained after the waking-up from the doze state" "that transmitting and receiving the signal modulated by the first modulation method is off' as recited in claim 21 (emphasis added). First of all, paragraph [0049] of Park does not specify until when the wake up status of the main radio at 630 of Park is maintained. Specifically, nothing in Park teaches or suggests that STA2 of Park maintains the wake up status of the main radio at 630 "until the {STA27 completes a successful frame exchange with the {STAI 7 for the first time by using the first modulation method, wherein the WUR awake state is maintained after the waking-up from the doze state" "that transmitting and receiving the signal modulated by the first modulation method is off' ( emphasis added).

In response to Applicant’s argument, Examiner respectfully disagrees:
The examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Park is only applied as teaching for the feature, "maintain a state being able to receive a signal modulated by a modulation method equal to or later than a time point at which the wake-up packet is received until the wireless communication terminal completes a successful frame exchange with the base wireless communication terminal by using the first modulation method" (see, page 10 of the Office Action dated 10/01/2021), NOT for the above-recited entire feature, "maintain a Wake-up radio (WUR) awake state being able to receive the signal modulated by the second modulation method equal to or later than a time point at which the wake-up packet is received until the wireless communication terminal completes a successful frame exchange with the base wireless communication terminal since Park already clearly teaches, “maintain a state being able to receive a signal modulated by a modulation method from a time point at which the wake-up packet is received until the wireless communication terminal completes a successful frame exchange with the base wireless communication terminal by using the first modulation method”, as stated in the final office action (see, pages 6-7) dated 12/02/2021. Unlike the applicant's argument that paragraph [0049] of Park does not specify until when the wake up status of the main radio at 630 of Park is maintained. Specifically, nothing in Park teaches or suggests that STA2 of Park maintains the wake up status of the main radio at 630 "until the STA27 completes a successful frame exchange with the STAI for the first time by using the first modulation method”, Park clearly discloses, a time duration where a wireless communication terminal completes a successful frame exchange with a base wireless communication terminal for the first time by using a first modulation method [FIG. 6; ¶0049, from a time point (at 630) until the STA2 completes exchanges of DATA, CTS or ACK
signals (i.e., frame(s)) with the STA1/AP by a modulation method according to IEEE
802.11]. 
Thus, Applicant’s the argument is moot.

On page 12 of Remarks, Applicant argued:
Park fails to teach not only "maintain a 'first' state being able to receive a signal
modulated by the 'second' modulation method" but also "maintain a Wake-up radio (WUR)
awake state being able to receive the signal modulated by the second modulation method equal to or later than a time point at which the wake-up packet is received until the wireless
communication terminal completes a successful frame exchange with the base wireless
communication terminal for the first time by using the first modulation method
 as discussed above.
 In response to Applicant’s argument, Examiner respectfully disagrees:
Park clearly teaches, “maintain a state being able to receive a signal modulated by a modulation method from a time point at which the wake-up packet is received until the wireless communication terminal completes a successful frame exchange with the base wireless
communication terminal by using the first modulation method”, as discussed above. 
Thus, Applicant’s the argument is moot.

On pages 13-14 of Remarks, Applicant argued:
IEEE does not make up this deficiency of Park with respect to the limitation of claim 21
that "the processor is configured to: ... maintain a Wake-up radio (WUR) awake state being
able to receive the signal modulated by the second modulation method equal to or later than a
time point at which the wake-up packet is received until the wireless communication terminal
completes a successful frame exchange with the base wireless communication terminal for the first time by using the first modulation method, wherein the WUR awake state is maintained after the waking-up from the doze state" "that transmitting and receiving the signal modulated by the first modulation method is off' as recited in claim 21 ( emphasis added). ... However, Slide 8 of IEEE copied below teaches only that 802.11 is OFF when the WUR
is ON, and 802.11 is ON when the WUR is OFF. Accordingly, IEEE does not disclose, teach or
suggest that "the WUR awake state is maintained after the waking-up from the doze state". ...  Like Park, IEEE also does not specifically teach or suggest that the WUR mode of IEEE is maintained "until the wireless communication terminal completes a successful
frame exchange with the base wireless communication terminal for the first time by using the first modulation method, wherein the WUR awake state is maintained after the waking-up from the doze state" "that transmitting and receiving the signal modulated by the first modulation method is off' ( emphasis added).
 In response to Applicant’s argument, Examiner respectfully disagrees:
The examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references as set forth above.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, IEEE is only applied as teaching for the feature, "maintain a first state being able to receive a signal modulated by a second modulation method until a particular time point" (see, page 10 of the Office Action dated 10/01/2021), NOT for the above-recited entire feature since Park already teaches “maintain a state being able to receive a signal modulated by a modulation method from a time point at which the wake-up packet is received until the wireless communication terminal completes a successful frame exchange with the base wireless
communication terminal by using the first modulation method” as discussed above. 
Thus, Applicant’s the argument is moot.

Although the cited references of record in combination teach, the claimed features presented in the amendments, as set forth above, the examiner has updated search even with limited time allotted with AFCP 2.0 program and found new prior art which could be relied on with respect to the above-presented claimed features, “the processor is configured to: ... maintain a Wake-up radio (WUR) awake state being able to receive the signal modulated by the second modulation method equal to or later than a time point at which the wake-up packet is received until the wireless communication terminal completes a successful frame exchange with the base wireless communication terminal for the first time by using the first modulation method, wherein the WUR awake state is maintained after the waking-up from the doze state”:
Park et al (US Publication No. 2019/0253969) [¶0031].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469